Citation Nr: 0928585	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-34 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for vision loss.

4.  Evaluation of residuals of fractured left fourth and 
fifth toes, currently rated as 10 percent disabling.

5.  Evaluation of migraine headaches, currently rated as 10 
percent disabling.

6.  Evaluation of hydrocele of the left scrotum, currently 
rated as noncompensably disabling.

7.  Evaluation of a right scrotal cyst, currently rated as 
noncompensably disabling.

8.  Evaluation of pseudofolliculitis barbae (PFB), currently 
rated as noncompensably disabling.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 2001 to August 2004, 
and was subsequently recalled to active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
Jurisdiction over the Veteran's claims file was subsequently 
transferred to the Phoenix, Arizona RO, and then to the 
Pittsburgh, Pennsylvania RO, after which it was returned to 
the Seattle RO.

The issues of entitlement to service connection for a back 
disability and a right shoulder disability, as well as the 
issue of a higher evaluation for pseudofolliculitis barbae 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A visual disability due to disease or injury was not 
manifest in service and is unrelated to service.

2.  Residuals of left fourth and fifth fractured toes are 
productive of severe disability.

3.  Migraine headache disability is manifested by headaches 
with characteristic prostrating attacks; there is no evidence 
of economic inadaptability due to the headaches.

4.  The left hydrocele has been manifested by credible 
complaints of pain, but there is no evidence of atrophy of 
the testicles, or symptoms of urinary frequency, leakage or 
obstructed voiding which have been attributed to the 
hydrocele.

5.  The right scrotal cyst has been manifested by credible 
complaints of pain, but there is no evidence of atrophy of 
the testicles, or symptoms of urinary frequency, leakage or 
obstructed voiding which have been attributed to the right 
scrotal cyst.


CONCLUSIONS OF LAW

1.  A disability due to disease or injury characterized by 
loss of vision was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  The criteria for a 30 percent evaluation for residuals of 
fractured left fourth and fifth toes have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5283, 5283 
(2008).

3.  The criteria for an evaluation of 30 percent for migraine 
headaches have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.124a, Diagnostic Code 8100 (2008).

4.  The criteria for a compensable rating for left hydrocele 
are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code 7523 (2008).

5.  The criteria for a compensable rating for right scrotal 
cyst are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code 7523 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In an undated letter which responded to the Veteran's 
original claim, he was advised of the evidence necessary to 
support a claim of entitlement to service connection.  The 
evidence of record was listed and the Veteran was told how VA 
would assist him in obtaining additional relevant evidence.  
A July 2004 letter provided essentially the same information.

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

In November 2007 the Veteran was asked to complete 
authorizations so that VA could obtain identified treatment 
records.  

An April 2008 letter advised the Veteran of the status of his 
claim.  

In December 2008 the Veteran was provided with the criteria 
used to evaluate his service-connected disabilities.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to the issues of higher ratings for the 
Veteran's service-connected disabilities, the Board notes 
that this is a case in which the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service- connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. At 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  In any event, in December 2008 the Veteran was 
provided with notice of the criteria regarding evaluation of 
the disabilities at issue herein.      

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  The Veteran has not identified 
any additional evidence or information which could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board acknowledges that the Veteran has not been afforded 
a VA examination of his claimed visual disability.  However, 
the Board finds that a VA examination is not necessary in 
order to decide the Veteran's claim.  There are two pivotal 
cases which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

In the instant case, the Board notes that there is no 
indication of an event, disease, or injury in service, or 
that this claimed disability might be associated with 
service.  Moreover, there is no evidence establishing that 
the claimed disability manifested within one year of service.  
Accordingly, the Board has concluded that a VA examination is 
not warranted in this case.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	Service Connection for Vision Loss

As an initial matter, the Board notes that the appellant has 
not alleged that this claimed disability is the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records reflect that the Veteran's visual 
acuity was measured as 20/20 bilaterally on ROTC examination 
in March 2000.  During service, his visual acuity was 
measured as 20/50 bilaterally in July 2004.  

On discharge examination in July 2004, the Veteran's visual 
acuity was measured as 20/40 bilaterally for distant vision 
and 20/30 bilaterally for near vision.  

A service treatment record dated in December 2005 indicates 
that an eye examination was conducted.  No failure of ocular 
convergence was observed.  Cover tests were normal.  
Extraocular muscle motility was not physically restricted.  
Pupils were equal in size, round, and reactive to light with 
normal accommodation.  The external eye and conjunctiva 
revealed no abnormalities.  Fundoscopic examination of the 
retinas was normal.  The macula and vessels were normal.  
Peripheral vision was full to confrontation bilaterally.  
Refractive error and hypermetropia were noted.  The Veteran 
was released without limitations.  He was provided correction 
for full time war except for driving.  His ocular health was 
noted to be good.  

Upon review of the record, the Board finds that service 
connection is not warranted for a visual disability.  As an 
initial matter, the Board observes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA laws and regulations.  VAOPGCPREC 82-90 
(July 18, 1990).  VA's General Counsel has also expressly 
stated that the terms "disease" and "defects" must be 
interpreted as being mutually exclusive.  The term "disease" 
is broadly defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  On the other hand, the 
term "defects" would be definable as structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

With respect to the Veteran's visual acuity, the Board 
acknowledges the Veteran had decreased visual acuity in 
service.  He is certainly competent to report a decrease in 
acuity.  However, he is not competent to establish the cause 
of the decrease in acuity as that is a complex medical issue 
in this case.  Here, the medical professionals have 
attributed the change in acuity to refractive error, rather 
than underlying disease or injury.  As noted above, however, 
absent superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  The evidence establishes 
that there is no superimposed disease or injury.  The service 
medical records and VA examination revealed no ocular 
diseases.  The most probative evidence establishes that there 
is no superimposed disease or injury which has resulted in 
the claimed vision loss.  As such, the Board must conclude 
that the preponderance of the evidence is against service 
connection for vision loss.

	Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, it finds that the disabilities at issue 
have not significantly changed and that uniform ratings are 
appropriate.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

		Left Foot

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran sustained fractures of the fourth and fifth left 
toes in February 2004 and subsequently underwent arthroplasty 
in June 2004.  

On discharge examination in July 2004, status post 
arthroplasty was noted, and the examiner indicated that the 
feet were abnormal.

The Veteran was examined by an Army neurologist for VA 
purposes in July 2004.  The examiner noted that the Veteran 
had undergone surgery the previous week.  

A VA emergency room record dated in October 2004 includes a 
review of the history pertaining to the Veteran's left foot 
disability.  The Veteran requested something for intense 
pain.  Objectively, pulses were 2/4 bilaterally.  There was 
mild edema at the fourth and fifth digits of the left foot.  
The provider noted a healed incision scar along the dorsal 
aspect of the fourth digit and dorsolateral aspect of the 
fifth digit.  There was no erythema.  Neurologically, 
protective sensation was grossly intact to light touch.  
There was pain to palpation of the affected digits and pain 
with dorsiflexion and plantar flexion of those toes.  X-rays 
were noted to reveal nonunion of the proximal and middle 
phalanx of the fourth digit and partial amputation of the 
distal phalanx of the fifth digit.  The examiner also noted 
soft tissue swelling on X-ray.  The assessment was nonunion 
of the proximal and middle phalanx of the fourth digit of the 
left foot, status post partial amputation of the distal 
phalanx of the fifth digit, and foot pain.  The Veteran was 
prescribed narcotic pain medication.  

An additional VA emergency room record notes that the Veteran 
was unable to wear a shoe on his left foot.  The assessment 
was left foot pain post surgery.  A podiatry consultation was 
ordered and the Veteran was provided additional pain 
medication.

A November 2004 VA podiatry consultation report indicates the 
Veteran's report of his foot being too painful for shoes.  He 
also stated that he could not place his full body weight on 
his foot.  Physical examination noted a pronounced limp.  The 
surgical scars were well healed, and there was no erythema or 
sign of irritation.  Neurological examination was grossly 
intact.  An X-ray revealed partial resection of the distal 
aspect of the proximal phalanx of the left fourth toe and 
resection of the distal aspect of the distal phalanx of the 
left fifth toe.  Alignment appeared normal.  Early 
degenerative changes were also noted.  

In February 2005, the Veteran presented at a VA emergency 
room with complaints of left foot pain.  Medication was 
prescribed and orthopedic and bone scan appointments were 
ordered.

A February 2005 VA podiatry consultation report indicates 
that the Veteran had burning of his left fifth toe and deep 
pain in the left fourth toe.  He stated that he was unable to 
wear closed in shoes because they applied too much pressure 
to his toes.  Options, to include surgery were discussed with 
the Veteran.  He declined surgery and requested conservative 
options.  

In March 2005 the Veteran reported continuation of burning 
and tingling sensations, without relief from lidocaine 
ointment.  There was pain on palpation and range of motion.  
The assessment was neuropathy of the left fourth and fifth 
toes.  The provider noted that the Veteran might get some 
benefit from neurontin.  

The Veteran was seen by a VA primary care clinic in March 
2005.  His history was reviewed.  He reported constant 
stinging in the left foot postoperatively, and indicated that 
he could not tolerate shoes.  He noted that another VA 
physician had recommended injections or a release procedure 
and the Veteran did not want either.  Physical examination 
revealed that the Veteran's foot was tender to touch.  The 
assessment was neuropathy and a trial of Gabepentin was 
suggested.  

A service treatment record dated in December 2005 notes 
tenderness to palpation and diffuse tenderness on palpation 
of the left fourth toe.  The dorsal aspect of the left fifth 
toe was tender to palpation as well.  The assessment was soft 
tissue foot pain on the left fourth and fifth toes.  

In December 2006, the Veteran stated that he was not 
exercising regularly.  He reported pain and stiffness in the 
toes and a burning sensation.  There was no soft tissue 
swelling.  The Veteran reported tingling.  The assessment was 
pain of the left foot.

In January 2007 the Veteran's medications were noted to 
include Oxycodone for moderate to severe pain.  

In August 2007 the Veteran reported that he had experienced 
pain since his surgery but that he was becoming worse.  The 
provider noted that the Veteran would be placed on profile 
and that he could not participate in an upcoming fitness test 
due to foot problems.

A VA examination was carried out in January 2008.  The 
Veteran's history was reviewed.  The examiner noted that the 
Veteran's healing process was protracted and that it took him 
a long time to return to normal walking.  His present 
complaints included prolonged, stress dependent, shooting 
pains in the region of the fourth interphalangeal space.  The 
examiner noted that loading of the forefoot on the left was 
not possible and that shoe inserts compressed and intensified 
the pain.  The Veteran reported 8/10 pain that was 
continuous.  The Veteran's gait was careful with avoidance of 
excessive rolling off of the forefoot.  Tiptoe stance was not 
possible.  The forefoot demonstrated expansion of the 
forefoot index with splay foot deformity.  There were 
callosities over the fourth and fifth metatarsal bones and 
significant enlargement of the fourth and fifth digit distal 
interphalangeal joints.  There was pain with pressure.  
Neurologically, there was hypoesthesia in the fourth 
interdigital space.  Extension and flexion against resistance 
of the fourth and fifth toes was restricted, with strength 
being assessed as 4/5.  Radiographs revealed expansion of the 
forefoot index, status post Homann's surgery of the 
interphalangeal joint; and osteophytic nose formation on the 
lateral side with soft tissue contact.  

The Veteran's left foot disability is currently evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  A 10 percent rating is assigned for 
other foot injuries with residual moderate symptoms.  A 20 
percent rating is assigned for moderately severe symptoms.  A 
30 percent rating is assigned for severe symptoms. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2008).  With actual loss of 
use of the foot, a 40 percent rating is prescribed.  38 
C.F.R. § 4.71a, Diagnostic Code 5284, Note (2008).

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  38 C.F.R. § 4.71a.

Upon review of the evidence pertaining to this claim, the 
Board concludes that the criteria for a 30 percent evaluation 
have been met.  Having considered both the criteria for 
nonunion and other foot disabilities, the Board notes that 
nonunion of the proximal and middle phalanx of the fourth 
digit and partial amputation of the distal phalanx of the 
fifth digit are shown.  This disability is productive of 
constant pain, and the Veteran has consistently reported that 
closed shoes increase his discomfort.  The Veteran's left 
toes have been repeatedly shown to be tender to palpation and 
painful on motion.  The Veteran has been prescribed narcotic 
pain medication for what one provider described as moderate 
to severe pain.  Finally. The January 2008 VA examiner 
pointed out that examination demonstrated expansion of the 
forefoot index with a splay foot deformity.  He noted that 
the Veteran walked with a careful gait intended to avoid 
excessive rolling off of his forefoot.  Having carefully 
considered the assembled evidence, the Board finds that the 
Veteran's symptoms are more accurately described as severe, 
and as such a 30 percent evaluation is warranted for this 
disability.

The Board has also considered whether a higher evaluation is 
warranted for this disability.  However, the criteria for 
evaluation of disabilities of the foot do not allow for a 
rating in excess of 30 percent for a unilateral foot 
disability.

		Headaches

An emergency room record dated in March 2004 indicates the 
Veteran's report of a headache since that morning.  He stated 
that he had been having headaches intermittently for a few 
weeks.  

In July 2004 the Veteran reported extreme photosensitivity.  
On discharge examination in July 2004 the Veteran reported 
frequent or severe headache.  The examiner noted frequent 
headaches that went away with medication.

The Veteran was also seen by an Army neurologist in July 
2004, and reported that he had headaches over the left side 
of his head.  He reported that they were well controlled with 
medication and did not interfere with his functioning.  He 
stated that he had headaches once every several weeks.

A VA emergency room record dated in October 2004 notes the 
Veteran's complaint of virtually constant headaches for the 
previous three years.  He stated that Midrin worked 
temporarily.  He stated that his headaches had worsened over 
the previous six months, with intensification one week 
previously.  He described his headache as left parietal 
throbbing, extending frontwards and backwards from the left 
parietal area.  He stated that he occasionally experience 
episodes of tightness in his entire head.  He denied vomiting 
and nausea.  He stated that light intensified his headache.  
He denied fever or chills.  Objectively the provider noted 
that the Veteran held his head and avoided light as one with 
a headache does.  The assessment was chronic headache and 
acute headache.  Ibuprofen and Vicodin were prescribed and 
the Veteran was advised that chronic headaches were best 
managed by a primary care provider.

In December 2004 the Veteran was again seen at a VA emergency 
room.  He reported intermittent nausea and visual squiggly 
lines in front of his eyes during his headaches.  He denied 
vomiting and photophobia.  He did note one or two episodes of 
vomiting two to three weeks previously.  He indicated that 
his headaches occurred one to two times per week.  The 
assessment was current exacerbation of chronic  headaches.  

In January 2005 the Veteran presented with a history of 
chronic headaches.  He stated that his headache had been 
present for the previous three days and that ibuprofen was 
not helping.  He complained of light sensitivity and stated 
that he had intermittent nausea.  There was some tenderness 
to palpation of the occipital portion of the head.  
Neurological examination was nonfocal.  The impression was 
chronic headaches.  A consultation was ordered for the 
general medicine clinic.  The Veteran was advised to follow 
up once a primary care provider was established.  The Veteran 
was also provided with an intramuscular injection and was 
allowed to rest in a darkened room.

The Veteran was seen by a VA primary care provider in March 
2005.  He reported a headache the previous day that was 
reduced by over the counter Naproxen.  He stated that he had 
headaches one or two days each month, with no change in 
mentation, balance, or photophobia.  The assessment was 
headache.  The provider noted that they resolved with over 
the counter mediation and did not occur more than monthly, so 
they did not require prevention medication.

In May 2005, the Veteran presented at a VA urgent care clinic 
with a complaint of a headache of three days' duration.  He 
described a pounding sensation over his entire head, 
sensitive eyes, and mildly upset stomach.  He stated that he 
had the headaches about once per month and that they lasted 
one to three days.  He stated that he was unable to work or 
do much during the headaches.  The assessment was migraine 
headaches.  The provider noted that they were not frequent, 
but incapacitating when they occurred.  Imitrex was 
prescribed.  

A telephone consultation report dated in May 2005 indicates 
the Veteran's report of a headache of two days' duration.  
The provider noted that the Veteran had been seen earlier in 
the month and was given an injection of Imitrex which 
relieved his headache.  

A service treatment record dated in October 2005 notes an 
assessment of migraine headaches.  Photophobia was reported.  
The Veteran denied nausea and vomiting.  

An August 2007 service treatment record includes a notation 
of migraine headaches and describes the medication prescribed 
for them.

The Veteran's headache disability has been evaluated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, which provides the 
criteria for evaluating migraine headaches.  When there are 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
evaluation is warranted.  A 30 percent rating is assigned for 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 10 percent evaluation is warranted when there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  Where attacks are less 
frequent, a noncompensable evaluation is assigned. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

Upon careful review of the evidence, the Board has concluded 
that a 30 percent evaluation is warranted.  In this regard, 
the Board notes that in addition to the chronic, recurrent of 
the Veteran's headaches, the record reflects that the Veteran 
reports prostrating attacks occurring about once per month.  
The Veteran has suffered from photosensitivity as the result 
of his headaches since service, and reported a worsening of 
the headaches within months of his discharge in 2004.  He has 
been prescribed preventive medication, as well as narcotic 
pain medication.  Thus, the Board finds that the Veteran's 
headaches more nearly approximate the criteria for a 30 
percent evaluation.

However, an evaluation higher than 30 percent is not 
warranted in this case.  The evidence does not show that the 
Veteran's headaches are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  The record demonstrates that 
the Veteran has remained employed, most recently as an Army 
officer after being recalled to active duty.  While the 
record reflects persistent headaches that are problematic for 
the Veteran, there is no indication of severe economic 
inadaptability.  Accordingly, the Board finds that an 
evaluation in excess of 30 percent is not for application.

		Right Scrotal Cyst and Left Hydrocele

Service treatment records reflect that the Veteran complained 
of right scrotal pain in April 2004.  Varicocele was 
assessed.  Ultrasound in April 2004 revealed a mild 
prominence of several vascular bundles within the right and 
left hemiscrotum.  The examiner noted that the vessels were 
just below the diameter considered by most experts to 
represent varicoceles by ultrasound criteria.  A small simple 
left hydrocele was also assessed, and the examiner noted a 
small focus of punctuate calcifications within the left 
testicle.

On discharge examination in July 2004, the Veteran reported 
frequent or painful urination.  The examiner noted that a 
cyst of the right testicle had been treated in service.  He 
also noted scrotal masses bilaterally, identifying the one on 
the right as a varicocele and the one on the left as a 
hydrocele.  

Examination by an Army neurologist in July 2004 revealed a 
small cyst over the right testicle.  It measured one 
centimeter and was not tender.

An October 2004 VA emergency room report indicates the 
Veteran's report of intense pain the previous night.  He 
indicted that he often experienced pain on the right, 
especially after intercourse.  He reported a sensation of 
heaviness and pain of the left scrotum as well.  He denied 
dysuria, hematuria, back pain, fevers, and chills.  He 
related his belief that the cystic structure had increased in 
size.  Physical examination revealed a possible area of 
varicosity affecting the left scrotum.  No testicular  masses 
were appreciated.  On the right scrotum there was a cherry 
sized mass appreciated anteriorly.  The provider noted that 
in May 2004, this was described as pea sized.  No testicular 
deformity or pain was appreciated.  The impression was 
worsening pain from cyst and varicocele.  The provider noted 
that typically, both conditions were treated conservatively 
with scrotal support and nonsteroidal antiinflammatories.  

A VA ultrasonography report dated in October 2004 notes a 
clinical history of scrotal pain with evidence of right 
epididymal cyst, larger than in May 2004 per the Veteran's 
report.  The Veteran also reported increasing pain over the 
previous month.  The impression was normal testicles 
bilaterally without obvious evidence of infection or abnormal 
blood flow; benign calcification in the left testicle which 
might be related to remote trauma or infection; left small 
hydrocele with smaller right hydrocele; and small right 
varicocele.

A hydrocele is defined as a circumscribed collection of 
fluid, especially a collection of fluid in the tunica 
vaginalis of the testicle or along the spermatic cord.  See 
Dorland's Illustrated Medical Dictionary 973 (30th ed. 2003).  
Where the Veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2008).

While no diagnostic code specifically addresses hydroceles or 
scrotal cysts,  Diagnostic Code 7523 does address the 
condition of the testicles, which is precisely related to the 
symptomatology described by the Veteran.  Under these 
criteria, complete atrophy of one testicle warrants a 
noncompensable rating.  Complete atrophy of both testicles 
warrants a 20 percent rating, with consideration for special 
monthly compensation.  38 C.F.R. § 4.115(b).  While the 
Veteran in this case has continued to complain of testicular 
pain, there is no evidence of atrophy of the testicles, or 
any other sequelae aside from pain related to the left 
hydrocele or right scrotal cyst.  Accordingly, a compensable 
rating under Diagnostic Code 7523 is not warranted

The Board has also considered by analogy to the rating code 
for benign neoplasms of the genitourinary system.  See 38 
C.F.R. § 4.115b, Code 7529.  Benign neoplasms of the 
genitourinary system are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  Diagnostic Code 
7529.  Voiding dysfunctions are evaluated according to urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  However, there is no evidence of urine leakage, 
renal dysfunction attributable to the Veteran's testicular 
conditions, nor is there evidence of voiding dysfunction, 
such as urinary frequency, obstructed voiding or leakage.

In summary, the testicular conditions subject to service 
connection have been manifested by subjective complaints of 
pain and objective indications of tenderness, but there is no 
evidence of atrophy of the testicles, or symptoms of urinary 
frequency, leakage or obstructed voiding.  The Board 
concludes that the evidence simply does not provide a basis 
for the assignment of a compensable evaluation for these 
disabilities.  While the Board acknowledges that the Veteran 
is competent to report his symptoms and assert that they are 
worse than currently evaluated, the Board concludes that the 
more probative evidence is that assembled by neutral, skilled 
providers.  That evidence shows that the currently assigned 
noncompensable evaluations are appropriate.

	Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service 
connected disabilities discussed above have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Rather, the Veteran has produced 
no evidence showing that these disabilities interfere in any 
way with his employment.  In fact, the disabilities did not 
prevent the Veteran from being recalled to active duty 
following his initial discharge from the Army.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to service connection for vision loss is denied.

Entitlement of an evaluation of 30 percent for residuals of 
fractured left fourth and fifth toes is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an evaluation of 30 percent for migraine 
headaches is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a compensable evaluation for hydrocele of the 
left scrotum is denied.

Entitlement to a compensable evaluation for a right scrotal 
cyst is denied.


REMAND

As discussed above, there are two pivotal cases which address 
the need for a VA examination.  In McClendon, the Court held 
that in disability compensation claims, the Secretary must 
provide a VA medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  In Duenas, the Court held that a VA 
examination is necessary when the record: (1) contains 
competent evidence that the Veteran has persistent or 
recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active 
military service.

	Right Shoulder

In November 2002, the Veteran reported a seven day history of 
bilateral shoulder pain.  He indicated that he lifted weights 
routinely and that he associated the pain with physical 
exertion of his upper body.  The assessment was muscle strain 
to the right deltoid.  

The Veteran again complained of shoulder pain in May 2003.  
In September 2003 the Veteran reported right shoulder pain.  
Objectively, there was crepitus and painful motion.  

In March 2004, the diagnosis was shoulder instability.  The 
Veteran was provided with a physical therapy consultation.  
An April 2004 physical therapy record provided an impression 
of right shoulder impingement.  A physical therapy plan was 
established.

On discharge examination in July 2004, the Veteran reported 
impaired use of his arms, swollen or painful joints, painful 
shoulder.  The examiner noted that the Veteran had a history 
of shoulder subluxation and experienced intermittent pain.

The Veteran was examined by an Army neurologist for VA 
purposes in July 2004.  The Veteran reported that he had 
injured his shoulder while moving heavy equipment and that he 
had subsequently experienced intermittent stiffness and pain.  
Examination, which appeared to be brief and cursory, 
indicated a normal shoulder.

In October 2005, the Veteran asserted that he continued to 
experience pain in his shoulder.  This suggests the presence 
of a current disability.  As there is evidence of diagnosis 
and treatment in service, the Board concludes that a VA 
examination is warranted to determine the etiology of this 
claimed disability.

	Low Back

The Veteran reported low back pain in May 2003.  Chiropractic 
treatment records show that the Veteran received treatment in 
July 2003.

An individual sick slip dated in September 2003 indicates 
that the Veteran must complete back rehabilitation protocol 
with range of motion exercises.  

The Veteran presented for follow-up of low back pain in March 
2004.  

An individual sick slip dated in April 2004 indicates that 
the Veteran was referred to a chiropractor and was restricted 
from physical training and marching for 30 days.  

On discharge examination in July 2004 the Veteran reported a 
low back problem that prevented him from sitting for long 
periods or bending down.

On examination by an Army neurologist in July 2004, the 
Veteran reported mild pain three months previously but none 
currently.  Physical examination was normal.

VA treatment records also reflect the Veteran's report of 
back pain.  In December 2004 during an emergency room visit, 
he denied any recent injury or trauma to his back.  

In October 2005 the Veteran maintained that he continued to 
have problems with his back and that a VA examination was 
necessary.  In light of episodes of treatment in service and 
current complaints of back problems, the Board agrees that an 
examination is warranted.

	Folliculitis

Folliculitis barbae was assessed in service.  In July 2004 
the Veteran was placed on a shaving profile.  On examination 
by an Army neurologist in July 2004 for VA rating purposes, 
the Veteran reportedly stated that his rash was gone after 
the use of a facial cream.  However, the Veteran's current 
arguments include statements indicating that he experienced 
itching and pore swelling of his facial skin all of the time.  
This suggests that the Veteran's service-connected 
folliculitis has undergone an increase in severity.  As such, 
a VA dermatology examination is necessary to determine the 
current severity of this disability.

In light of the above discussion, the Board has determined 
that additional development is required.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of his claimed back and right 
shoulder disabilities.  Following 
examination, interview of the Veteran, 
and review of the claims file, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's claimed back and right 
shoulder disabilities are related to any 
disease or injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his pseudofolliculitis 
barbae.  Upon examination, the examiner 
should describe the extent of any 
pseudofolliculitis barbae.  Specifically, 
the examiner should describe the extent 
of any associated scarring and state the 
extent of disfigurement caused by the 
scarring.  The examiner should also 
describe the extent of the 
pseudofolliculitis in terms of total 
percentage of the entire body affected, 
as well as total percentage of exposed 
areas affected.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


